Citation Nr: 0108573	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey

THE ISSUE

Entitlement to service connection for a dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service in the Army from 
November 1962 to February 1965.  This case comes before the 
Board of Veterans' Appeals (Board) from a December 1999 RO 
decision which denied service connection for a dental 
condition.


REMAND

In its December 1999 rating decision, the RO denied the claim 
for service connection for a dental condition based on the 
rationale that the claim was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
notice to a claimant and the duty to assist.  This change in 
law is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The file contains photocopies of some service medical records 
(including dental records) which were submitted by the 
veteran.  The RO has not obtained the complete original 
service medical records directly from the service department, 
and it should do so.  This should include records from both 
the veteran's active duty in the Army (November 1962 to 
February 1965) and extensive Army Reserve service (he 
apparently was briefly in the Reserve prior to active duty, 
and he continued in the Reserve after his active duty until 
retiring from the Reserve in April 1991).

The RO should also clarify the exact dental condition or 
conditions for which the veteran is seeking service 
connection.  It appears this may include one or more missing 
teeth which have been replaced by a bridge.  The RO should 
also clarify whether the veteran is seeking service 
connection for a dental condition for the purpose of VA 
compensation, for the purpose of establishing eligibility for 
VA outpatient dental treatment, or for both purposes.  It 
appears the veteran is primarily if not entirely seeking 
service connection for a dental condition for VA treatment 
purposes, yet the RO has focused on the question of service 
connection for compensation purposes.  The Board notes that 
compensation for a number of dental conditions is barred 
pursuant to 38 C.F.R. § 3.381(a).  Even if service connection 
for a dental condition is established under the requirements 
of 38 C.F.R. § 3.381, eligibility for VA outpatient dental 
treatment will only result if the veteran meets one of the 
dental treatment eligibility categories of 38 C.F.R. 
§ 17.161.  The RO has not discussed the dental treatment 
eligibility categories, and it should do so.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain, directly from 
the service department, the veteran's 
complete original service medical records 
(including dental records) from his active 
duty (November 1962 to February 1965) and 
Reserve service (he apparently was briefly 
in the Reserve prior to active duty, and 
he continued in the Reserve after his 
active duty until retiring from the 
Reserve in April 1991).

2.  The RO should ask the veteran and his 
representative to clarify the exact dental 
condition or conditions for which service 
connection is being claimed, and to 
specify whether service connection is 
being claimed for the purpose of VA 
compensation, for the purpose of 
eligibility for VA outpatient dental 
treatment, or for both purposes.

3.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for a dental condition.  

4.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for a dental condition.  As to 
any dental condition found to have been 
incurred in or aggravated by service 
under the criteria of 38 C.F.R. § 3.381, 
the RO should determine whether 
compensation is prohibited for such 
condition under 38 C.F.R. § 3.381(a), and 
the RO should further determine whether 
service-connected status for the dental 
condition would lead to eligibility for 
VA outpatient dental treatment under any 
category of 38 C.F.R. § 17.161 (the 
various treatment eligibility categories 
should be specifically discussed by the 
RO).  

5.  If the RO denies the claim, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000). 



